Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-7 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a manufacturing method of an ESD protection device, primarily, having … the steps: A. performing a surface treatment on a substrate; 5B. forming a link layer on the substrate after the surface treatment, wherein a material of the link layer having a metal material; C. forming a progressive layer on the link layer, wherein a material of the progressive layer comprises a non-stoichiometric metal oxide material, and an oxygen concentration in the non-stoichiometric metal oxide material is increased gradually away 10from the substrate in a thickness direction of the progressive layer; and D. forming a composite layer on the progressive layer, wherein the composite layer having a stoichiometric metal oxide material and a non-stoichiometric metal oxide material, … a ratio of the non-stoichiometric metal oxide material and the stoichiometric metal oxide material in the composite layer may 15make a sheet resistance value of the composite layer 1 x 107 Q/sq to 1 x108 Q/sq.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838